Citation Nr: 1748015	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to a rating in excess of 20 percent for chronic fatigue syndrome. 

2. Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS). 

3. Entitlement to a rating in excess of 10 percent for fibromyalgia. 

4. Entitlement to a rating in excess of 0 percent for bilateral hearing loss. 

5. Entitlement to service connection for sleep apnea, to include as secondary to service-connected fibromyalgia. 

6. Entitlement to service connection for menstrual disorder due to undiagnosed illness. 

7. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for headaches.  
8. Entitlement to service connection for headaches. 

9. Entitlement to service connection for skin rashes. 

10. Entitlement to an effective date earlier than August10, 2009, for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Considering this, the Board has expanded the Veteran's claim for service connection for sleep apnea to include consideration of secondary service connection due to fibromyalgia.  

The Veteran testified at a hearing before the undersigned Veteran Law Judge, in June 2016, and transcript of the hearing is of record.   

The issues of entitlement for increase ratings for chronic fatigue syndrome, IBS, fibromyalgia, and bilateral hearing loss, as well entitlement for service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for tinnitus was not received before August 10, 2009. 

2.  A June 1994 rating decision that denied a claim for service connection for headaches became final because the Veteran did not appeal within a year of the decision. 

3.  Evidence received since the June 1994 rating decision became final has the probability to substantiate entitlement for service connection for headaches. 

4. The Veteran's skin rashes are signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness. 







CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than August 10, 2009, for the grant of service connection for tinnitus, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2. The criteria for service connection for skin rashes have been met. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3. The June 1994 rating decision that denied a claim for service connection for headaches was final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4. New and material evidence has not been received since June 1994, and the claim for service connection for headache may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the Board is granting in full the benefit sought on appeal with respect to the claim for service connection for skin rash and claim to reopen service connection claim for headaches.  Therefore, the Board need not discuss whether there has been compliance with VCAA requirement for this claim as any noncompliance is harmless error. 

With respect to the claim for an earlier effective date for the service connected tinnitus, the April 2010 rating decision on appeal granted service connection. To that end, the claim has been substantiated; thereby the purpose of section 5103(a) has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  For this reason, additional VCAA notice regarding the "downstream" element of effective date for a claim is not required. See Goodwin v. Peake, 22 Vet. 

Rather, VA is only required to issue a Statement of the Case (SOC) if the disagreement is not resolved.  38 U.S.C.A. § 7105 (d).  In that regard, an April 2013 SOC provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Since that time, the Veteran has had ample opportunity to supplement the record. 

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Early Effective Date 

The Veteran contends that her service-connected tinnitus should be effective earlier than August 10, 2009.

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 

The VA administrative claims process recognizes formal and informal claims (for the period of time in question). A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151 (a) (2015).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law. Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2015). An informal claim must be written and it must identify the benefit being sought.

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated. VA has a duty to fully and sympathetically develop a veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.


There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  This "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'" Ashley II at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  

A statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations. Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403(Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

The Veteran contends that the effective date for her tinnitus should go back to 2004, which was when she first filed a claim for hearing loss.  See hearing transcript at 11. After thorough review of the record, the Board notes that there is no evidence of record that shows that the Veteran filed a claim for tinnitus specifically in 2004.  To the extent that she filed a claim for hearing loss in November 2004, the Board has considered whether her claim could have been expanded to include any symptomatology of other ear conditions to include tinnitus.  However, the Veteran's statement in 2004 did not describe symptom of tinnitus and a December 2004 VA examination showed that the Veteran did not have tinnitus. In sum, neither the lay statement nor the medical evidence of record in 2004 raised the issue of entitlement for service connection for tinnitus.  After careful review of the lay and medical evidence, the Board finds that the 2004 claim did not encompass a claim for tinnitus.

Absent evidence showing that a claim for service connection for tinnitus was filed earlier than August 10, 2009, the Veteran's testimony alone does not constitute clear evidence to rebut the presumption of regularity.  The Board has considered her testimony that she experienced tinnitus at the time of the 2004 examination and that the examination is incorrect.  As there are no records, either lay or medical, that document symptoms of tinnitus at the time or indicate that the Veteran was seeking service connection for such symptoms, the Board finds no basis for finding a pending claim for tinnitus prior to the current effective date.  The Board has thoroughly reviewed the record for evidence that would rebut the presumption but has not found evidence that does so. The Board is sympathetic to the Veteran's assertion that the effective date should go back to the onset of her symptoms.  However, the Board is bound by the law and without legal authority to grant an effective date earlier than August 10, 2009. As noted, evidence from 2004 indicates that the Veteran did not have tinnitus.

III. Service connection 

The Veteran is seeking service connection for her skin rash. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i).

For the purposes of this section the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

In the instant case, the record reflects that the Veteran has active duty in support of desert shield/ desert storm.  See Certificate of Release or Discharge from Active Duty.  Therefore, the Veteran has a period of service that meets the first requirement for presumptive service connection under the provision noted above. 

Furthermore, in October 2000 the Veteran's skin condition was diagnosed as xerosis as shown in her private treatment records from ACMG. The Veteran again sought treatment for her condition in February 2001.  Subsequently, she underwent a VA examination in July 2010, where the examiner noted that her skin condition was recurrent and diagnosed it as dermatitis with no pathology.  The examiner found that the Veteran's skin rash is associated with gulf war syndrome.  

In sum, the Veteran has two different diagnoses for her skin condition with no apparent pathology or etiology, and the medical evidence establishes that her condition is chronic.  Based on the medical evidence and affording the Veteran the benefit of the doubt, the Board finds that her skin rash is a manifestation of undiagnosed illness or medically unexplained chronic multi-symptom illness, which is presumptively service-connected in light of the Veteran's service in the Persian Gulf War.  

IV. New and Material

In general, the RO's determination not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).  

"New" evidence means evidence not previously submitted to the RO.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2016).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran previously filed a service connection claim for headaches, which was denied by way of rating decision issued in June 1994.  At that time, the RO denied entitlement to service connection for lack of evidence showing in service incident and a nexus element.  Because the Veteran did not appeal the denial within one year, it became final. 

Since the last time the claim was before the RO, the Veteran testified at a hearing in June 2016.  During the hearing the Veteran testified that she was exposed to burnt pit toxin, which may be related to her headaches.  This evidence is new as it was submitted after the RO's denial.  Furthermore, the evidence is material to the extent it shows that the Veteran may have an in-service incident related to her current condition.  

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and the Veteran's claim for entitlement to service connection for headache is reopened.



ORDER

Entitlement to an effective date earlier than August 10, 2009, for the grant of service connection for tinnitus is denied. 

Service connection for skin rash is granted. 

The claim for service connection for headaches is reopened; the appeal is granted to this extent only. 



REMAND

The Board regrets further delay, but additional development is necessary to adjudicate the remaining claims. 

During the June 2016 hearing, the Veteran has asserted that her bilateral hearing loss, IBS, chronic fatigue syndrome, and fibromyalgia have gotten worse since the last examination.  The Board notes that the most recent examination of record is from 2010.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992).

With respect to the claim for sleep apnea, during a VA examination in June 2010, the examiner noted the Veteran's sleep disturbance, but indicated that a sleep study is necessary before ruling out sleep apnea.  Review of the record shows that there was no sleep apnea examination afforded to the Veteran. Furthermore, the Veteran has raised a claim that her sleep apnea is related to her fibromyalgia, but a medical opinion has not been obtained regarding this issue. For this reason, the Board finds it necessary to obtain an examination with a nexus opinion before adjudicating this claim.  

In addition, with respect to the Veteran's claim for menstrual disorder due to undiagnosed illness, the July 2016 VA examination reflects that gynecological exam was unable to be performed without further explanation.  The Board cannot adjudicate this claim without a medical examination to determine the etiology of the Veteran's condition.  In cases, as here, where VA provides a VA examination, it must ensure the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2016 VA examination is inadequate for the Board to adjudicate the claim. 

In addition, medical evidence of record shows that the Veteran has frequent headaches.  As previously noted, she testified that she was exposed to burning pits toxin in service.  Based on this evidence, VA's duty to obtain medical examination and nexus opinion has been triggered, and such opinion must be obtained before adjudicating this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of her bilateral hearing loss. The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination. The examiner should take a complete history from the Veteran. 

All indicated tests and studies should be completed. The examiner must describe all pertinent symptomatology.

3. After completing directive #1, schedule the Veteran for a VA examination to determine the current severity of her irritable bowel syndrome. The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination. The examiner should take a complete history from the Veteran. 

All indicated tests and studies should be completed. The examiner must describe all pertinent symptomatology.

4. After completing directive #1, schedule the Veteran for a VA examination to determine the current severity of her fibromyalgia. The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination. The examiner should take a complete history from the Veteran. 

All indicated tests and studies should be completed. The examiner must describe all pertinent symptomatology.

5. After completing directive #1, schedule the Veteran for a VA examination to determine the current severity of her chronic fatigue syndrome. The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination. The examiner should take a complete history from the Veteran. 

All indicated tests and studies should be completed. The examiner must describe all pertinent symptomatology.

6. After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of the Veteran's sleep apnea. The examiner should review the claims file in its entirety and answer the following question:

Does the Veteran have sleep apnea? 

If so, is the Veteran's sleep apnea at least as likely as not (50 percent or greater probability) etiologically related to service.

The examiner should note that VA considers this Veteran as having been exposed to burn pit toxins, and assess and discuss whether this exposure to burn pit toxins is etiologically related to her current diagnosis of sleep apnea. 

In the alternative, if the Veteran has sleep apnea, is her disability at least as likely as not (50 percent or greater probability) caused by her service-connected fibromyalgia; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea aggravated by her service-connected fibromyalgia. 

The term "aggravated" in the above context means a worsening of her symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

7. After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of the Veteran's menstrual disorder. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's menstrual disorder at least as likely as not (50 percent or greater probability) etiologically related to service.

The examiner should note that VA considers this Veteran as having been exposed to burn pit toxins, and assess and discuss whether this exposure to burn pit toxins is etiologically related to her current diagnosis. 

8. After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of the Veteran's headaches. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's headaches at least as likely as not (50 percent or greater probability) related to service.

The examiner should note that VA considers this Veteran as having been exposed to burn pit toxins, and assess and discuss whether this exposure to burn pit toxins is etiologically related to her current diagnosis. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

9.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

10.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


